Blanchard, J.
This is a motion for a peremptory mandamus directing the police commissioner to recognize and grade the relator as detective-sergeant. The affidavits show that in February, 1905, by an assignment, the temporary character of which was duly explained to the relator, he was assigned to detective duty in Brooklyn Borough Headquarters Squad, and continued to perform detective duty until September, 1905, when he was promoted to roundsman and assigned to regular police duty. The laches of the relator and the temporary character of his assignment might afford grounds for denying his motion. People ex rel. Boyle v. Greene, 87 App. Div. 421, affd., 180 N. Y. 504. The decision may be rested on the broader ground, however, that, at the time the relator was temporarily assigned to detective duty, the position of detective-sergeant could be attained only upon examination and promotion in accordance with the rules of the civil service commission. People ex rel. Gilhooly v. McAdoo, 108 App. Div. 1; People ex rel. Maher v. Green, N. Y. L. J. Dec. 3, 1903, affd., 92 App. Div. 621; 179 N. Y. 563. Accordingly, the motion is denied.
Motion denied